Citation Nr: 0701097	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-07 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a right knee disability.

2.  Entitlement to an initial rating higher than 10 percent 
for a left knee disability.

3.  Entitlement to an initial rating higher than 10 percent 
for pes planus.

4.  Entitlement to an initial rating higher than 10 percent 
for a lumbosacral strain.

5.  Entitlement to a compensable initial rating for irritable 
bowel syndrome (IBS).

6.  Entitlement to a compensable initial rating for allergic 
rhinitis.


REPRESENTATION

The veteran represented by:  New Jersey Department of 
Military and 
	  Veterans' Affairs


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1994 to December 2001.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The 
case was subsequently transferred to the RO in Newark, 
New Jersey.  In a recent August 2006 decision, the RO 
increased the ratings for the veteran's right knee disability 
and pes planus from 0 to 10 percent, effective retroactively 
from the day after he separated from military service.  He 
since has continued to appeal, requesting even higher initial 
ratings.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a 
veteran is presumed to be seeking the highest possible rating 
unless he specifically indicates otherwise).

Regrettably, because still further development of the 
evidence is needed before the Board can make a decision in 
response to the veteran's claim for a higher initial rating 
for IBS, this claim is being REMANDED to the RO via the 
Appeals Management Center (AMC).  VA will notify him if 
further action is required on his part concerning this claim.  
The Board, however, will adjudicate his remaining claims.




FINDINGS OF FACT

1.  The veteran's bilateral knee disabilities are manifested 
by pain, stiffness, and limitation of motion; at worst, since 
filing his claims for service connection, range of motion of 
his left knee has been limited to 110 degrees of flexion and 
to 0 degrees of extension with an additional 10 percent 
limitation due to pain with repetitive use; at worst range of 
motion of his right knee has been limited to 126 degrees of 
flexion and 0 degrees of extension with pain at the end 
limits and additional joint limitation due to pain with 
repetitive use.

2.  Although he has reported that his knees occasionally 
buckle, on objective physical examination varus/valgus and 
posterior/anterior stress tests have all been negative - 
indicating he does not have instability or subluxation.

3.  Prior to September 2005, his pes planus was manifested by 
pain in the arches of both feet accentuated with prolonged 
standing or use, but alleviated with cushion inserts in his 
shoes; there was no malalignment of the Achilles tendon or 
swelling, but some calluses were observed - overall 
indicating a more moderate rather than severe deformity.  

4.  The report of a September 2005 VA examination indicates 
he was maximally pronated in stance through the gait cycle 
and that he walked with an abductory gait showing complete 
medial column collapse while weightbearing - indiciating a 
more severe pes planus deformity.  

5.  The veteran's lumbosacral strain is manifested by 
characteristic pain on motion, but not muscle spasms on 
extreme forward bending, or loss of lateral spine motion; at 
worst, since filing his claim for service connection, range 
of motion has been limited to 75 degrees of flexion, 20 
degrees of extension, 20 degrees of lateral flexion 
bilaterally, and 20 degrees of rotation bilaterally without 
additional limitation with repetitive use, muscle spasm or 
guarding.



6.  Although he had a history of allergic rhinitis with 
recurrent sinusitis during his military service, the evidence 
does not indicate he has had greater than 50-percent 
obstruction in both nasal passages, total obstruction in one 
nasal passage, or chronic sinusitis since he was discharged 
from military service in December 2001. 


CONCLUSIONS OF LAW

1.  The criteria are not met for initial ratings higher than 
10 percent for the bilateral (right and left) knee 
disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DCs) 5260, 5261 (2006).

2.  The criteria are not met for a rating higher than 10 
percent for pes planus prior to September 21, 2005.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, DC 5276.  

3.  The criteria are met for a higher 30 percent rating, but 
no greater, for the pes planus from September 21, 2005, 
onward.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, DC 5276.  

4.  The criteria are not met for an initial rating higher 
than 10 percent for lumbosacral strain.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.71a, DC 5295 (2002) 
and DC 5237 (2006).

5.  The criteria are not met for a compensable initial rating 
for allergic rhinitis.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.97, 
DC 6522.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

A review of the claims file (c-file) indicates the veteran 
was sent a VCAA letter after his initial claims for service 
connection were received in July 2001.  In the January 2002 
decision, the RO granted service connection for the 
disabilities on appeal and he filed a notice of disagreement 
(NOD) concerning the initial ratings assigned (see his 
February 2002 NOD (VA Form 21-4138)).  The RO then sent him 
another VCAA letter in October 2005, concerning his request 
for higher initial ratings.  The October 2005 letter provided 
him with notice of the evidence necessary to support his 
claims that was not on record at the time the letter was 
issued, the evidence VA would assist him in obtaining, and 
the evidence it was expected that he would provide.  The 
October 2005 VCAA letter also specifically requested that he 
submit any evidence in his possession pertaining to these 
claims.  Thus, the content of this letter provided 
satisfactory VCAA notice in accordance with § 5103(a) and 
§ 3.159(b)(1) as specified in Pelegrini II.



During the pendency of this appeal, on March 3, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also apply to 
all five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473, 484-486 (2006).  The Court held that the VCAA notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the October 2005 VCAA letter, the RO provided the veteran 
with notice of the evidence needed to support his claims for 
higher disability ratings that was not on record at the time 
the letter was issued (including examples of the types of 
medical and lay evidence that could be provided), the 
evidence VA would assist him in obtaining, and the evidence 
it was expected that he would provide.  Although the letter 
did not notify him that schedular or extraschedular 
disability ratings would be determined by applying relevant 
diagnostic codes in the rating schedule, this information was 
provided to him in the January 2005 statement of the case 
(SOC) and August 2006 supplemental SOC (SSOC).  So the 
January 2005 SOC, August 2006 SSOC, along with the October 
2005 letter, also satisfied the VCAA notice requirements as 
expressed by the Court in Dingess.  

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  This also applies to the notification provisions 
outlined in Dingess.  Dingess, 19 Vet. App. at 489.  Here, 
the VCAA notice concerning his claims for higher initial 
ratings was sent in October 2005 - after the RO's initial 
adjudication of his claims in January 2002.  But in cases 
such as this, where a veteran appeals the initial ratings 
assigned for his disabilities, just after establishing 
service connection for them (i.e. "downstream issues"), it 
is impossible for VA to comply with the timing requirements 
specified in Pelegrini II.  To do so would require VA to 
anticipate the issues the veteran will appeal, if any.  In 
situations such as this, the Court has clarified that where 
the VCAA notice was not issued until after the initial 
adjudication in question, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).   

Here, the October 2005 VCAA notice provided the veteran with 
ample opportunity to respond before the August 2006 SSOC, 
wherein the RO readjudicated his claims based on the 
additional evidence that had been obtained since the initial 
rating decision in question, and SOC.  He did not respond to 
the October 2005 letter and has not otherwise indicated he 
has any additional information or evidence to submit or which 
needs to be obtained.  So under these circumstances, the 
Board finds he was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA," and thus, "essentially cured the error in the timing 
of notice".  See Pelegrini II, 18 Vet. App. at 122-24, and 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs), and his VA outpatient 
treatment (VAOPT) records.  In addition, VA examinations were 
scheduled in August 2001, November 2004, and September 2005.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  And 
although offered, he declined his opportunity for a hearing 
to provide oral testimony in support of his claims.  
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
the record has been fully developed, and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim[s]."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claims.

Legal Analysis

Evaluation of Service-Connected Disabilities - In General

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

When, as here, the veteran timely appeals the ratings 
initially assigned for his disabilities, just after 
establishing his entitlement to service connection for them, 
VA must consider his claims in this context.  And this 
includes determining whether he is entitled to "staged" 
ratings to compensate him for times since the effective date 
of his award when his disabilities may have been more severe 
than at other times during the course of his appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Also, when determining the severity of musculoskeletal 
disabilities, which are at least partly rated on the basis of 
range of motion, VA must consider the extent the veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively demonstrated due to the 
extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 
4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Entitlement to Initial Ratings Higher than 10 Percent for the 
Bilateral Knee Disability

Limited range of motion for the knee is evaluated using the 
criteria under DC 5260 (for flexion) and DC 5261 (for 
extension).  Recurrent subluxation or lateral instability of 
the knee is separately rated under DC 5257.  See also 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and 
VAOPGPREC 
9-98 (August 14, 1998).  These two precedent GC opinions 
indicate that separate ratings are warranted if the veteran 
has instability (under DC 5257) apart from arthritis (under 
DC 5003) causing limitation of motion.

It is also possible to receive separate ratings for 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) for disability of the same joint.  See VAOPGCPREC 
9-2004 (Sept. 17, 2004).

Under DC 5260, flexion limited to 15 degrees warrants a 30 
percent rating; 30 degrees - 20 percent; 45 degrees - 10 
percent; and 60 degrees - 0 percent.

Under DC 5261, extension limited to 45 degrees warrants a 50 
percent rating; 30 degrees - 40 percent; 20 degrees - 30 
percent; 15 degrees - 20 percent; 10 degrees - 10 percent; 
and 5 degrees - 0 percent.

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II.

The reports of VA examinations given in August 2001, November 
2004, and September 2005 indicate the veteran has not had 
limited extension of his knees, only limited flexion.  In 
order to receive a higher 20 percent rating for limited 
flexion, range of motion must be limited to 30 degrees.

The veteran's left knee measured 110 degrees of flexion in 
August 2001, 120 degrees in November 2004 (although the 
examiner did not believe this was his full effort, and 140 
degrees in September 2005.  His had full range of flexion of 
his right knee (140 degrees) during the August 2001 and 
September 2005 examinations.  In November 2004, flexion of 
his right knee was limited to 126 degrees, although again - 
the examiner did not believe this was his full effort.  Under 
DC 5260, this is commensurate with a 0 percent (i.e. 
noncompensable) ratings.  However, the September 2005 
examiner noted the veteran has an additional 10 percent 
impairment after repetitive use of his left knee.  He also 
has additional loss of joint function in his right knee, 
although the examiner did not quantify it.  In order to 
compensate him for additional limitation due to pain, 
especially after repetitive use, 10 percent ratings are 
warranted.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
A higher rating is not warranted because even when 
considering additional limitation due to pain, it is not 
equivalent to having flexion limited to 30 degrees.  At the 
very worst, left knee flexion was only limited to 110 degrees 
and right knee flexion to 126 degrees.  And this has been 
true since the effective date of his award, so he is not 
entitled to "staged" ratings, either; his knee disabilities 
have been, at most, 10-percent disabling for the entire 
period retroactive to the effective date of his award.  See 
Fenderson, 12 Vet. App. at 125-26.   

The Board has also considered whether separate ratings are 
warranted for recurrent subluxation and instability of the 
knees.  He has reported that his knees occasionally buckle, 
and he sometimes wears a brace on his left knee (see report 
of the September 2005 examination).  But, on objective 
physical examination, varus/valgus and anterior/posterior 
stress tests have all been negative.  So he does not exhibit 
any objective signs of knee instability.  So a separate 
rating is not warranted for recurrent subluxation and 
instability.

For these reasons, the claims for initial ratings higher than 
10 percent for bilateral knee disabilities must be denied 
because the preponderance of the evidence is unfavorable - 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  See 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


Entitlement to an Initial Rating Higher Than 10 Percent for 
Pes Planus

Pes planus, a flatfoot deformity, is evaluated using the 
criteria under 38 C.F.R. §4.71a, DC 5276.  The pertinent 
criteria are:

5276  Flatfoot, acquired:

Pronounced; marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo 
achillis [sic] on manipulation, not improved by 
orthopedic shoes or appliances.
Bilateral......................................................................50
Unilateral....................................................................30



Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on 
use, characteristic callosities:
Bilateral .....................................................................30
Unilateral....................................................................20

Moderate; weight-bearing line over or medial to 
great toe, inward bowing of the tendo achillis 
[sic], pain on manipulation and use of the feet, 
bilateral or unilateral.............................................10

Mild; symptoms relieved by built-up shoe or arch 
support............0

So to receive a rating higher than 10 percent, the veteran 
must have "severe" pes planus - meaning with objective 
evidence of a marked deformity, pain on manipulation and use 
accentuation, indication of swelling on use, and 
characteristic callosities.  

The reports of August 2001, November 2004, and September 2005 
VA examinations indicate the veteran complained of pain in 
the arches of his feet, which was relieved by cushion inserts 
in his shoes.  This is more indicative of a mild deformity.  
In August 2001, there was some evidence of abnormal 
weightbearing with callus buildup on the lateral edges of 
both feet and heels, but the alignment of the Achilles tendon 
was normal and there was no evidence of swelling.  The 
results of the November 2004 examination were similar, 
although the examiner did not note whether there was any 
characteristic callosities.  Overall, this is characteristic 
of a mild or, at most, moderate pes planus deformity.  
In September 2005, the examiner noted he had passively 
correctable mobile flat foot pes planus deformity, which 
would benefit from biomechanical correction.  With 
weightbearing, the Achilles tendon did bow medially, however, 
this was corrected with the Hubscher maneuver (an indication 
that the alignment of the Achilles tendon was correctable).  
However, it was also noted that he was found to be maximally 
pronated in stance through the gait cycle and that he walked 
with an abductory gait showing complete medial column 
collapse while weightbearing.  So he exhibited some signs of 
a more severe deformity, which is equivalent to a 30 percent 
rating when affecting both feet.

In sum, the Board finds that the evidence is evenly balanced 
(i.e., in relative equipoise) for and against granting a 
higher 30 percent rating for pes planus from September 21, 
2005 (the date of the most recent VA examination showing more 
severe symptoms).  So the benefit of the doubt will be 
resolved in the veteran's favor and a higher rating assigned.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See, too, 
Alemany, 9 Vet. App. at 519.  Prior to September 21, 2005, 
however, the preponderance of the evidence indicates this 
disability is no more than 10-percent disabling - meaning 
there is no reasonable doubt to resolve in his favor.  

 
Entitlement to an Initial Rating Higher 
than 10 Percent for a Lumbosacral Strain

The veteran's low back disability has been evaluated using 
the criteria for a lumbosacral strain under DC 5295.  See 38 
C.F.R. § 4.71a, DC 5295 (2002) ("old criteria").  These 
criteria were amended effective September 26, 2003.

Under the old criteria for rating a lumbosacral strain under 
DC 5295, a strain with only slight subjective symptoms 
warrants a 0 percent rating; a strain with characteristic 
pain on motion warrants a 10 percent rating; a strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position warrants a 20 
percent rating; and a severe strain with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion warrants a 40 
percent rating.

Effective September 26, 2003, the new general rating formula 
for injuries and diseases of the spine (other than 
intervertebral disc syndrome (IVDS)) was revised.  See 68 
Fed. Reg. 51454 (August 27, 2003) (codified  at 38 C.F.R. § 
4.71a, DC 5235 to 5243 (2003).  

The new general rating criteria for the spine are:

Unfavorable ankylosis of the entire spine 
..............................100
Unfavorable ankylosis of the entire thoracolumbar 
spine ............50
Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine 
.........................................40
Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine ....................................30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
...........................................20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or 
vertebral body fracture with loss of 50 percent or 
more of the height............10

When, as here, the governing laws or regulations change 
during the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case.  VAOPGCPREC 11-97 at 2 (Mar. 25, 1997).  
Whichever version applies, all evidence on file must be 
considered, but the amended version shall apply only to 
periods from and after the effective date of the amendment.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version 
shall apply to periods preceding the amendment but may also 
apply after the effective date of the amendment.  VAOPGCPREC 
3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) 
(West 2002) (a liberalizing law shall not be earlier than the 
effective date thereof)).  See, too, 38 C.F.R. § 3.114 and 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Accordingly, for the period prior to September 26, 2003, only 
the old rating criteria for a lumbosacral strain may be 
applied.  Effective September 26, 2003, the revised general 
rating criteria for the spine may also be applied, but only 
if they are more beneficial to the veteran.  

In order to receive a higher 20 percent rating under the old 
criteria, the veteran must exhibit muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, 
in standing position.  A review of the reports of the August 
2001, November 2004, and September 2005 examinations along 
with his VAOPTs indicate he exhibits characteristic pain on 
motion, which is equivalent to a 10 percent rating.  He does 
not, however, have objective signs of muscles spasms or the 
loss of lateral spine motion.  So a higher 20 percent rating 
is not warranted under the old criteria for evaluating a 
lumbosacral strain.  

The Board has also considered whether the veteran might be 
entitled to a higher 20 percent rating under the old criteria 
for rating limitation of motion.  See 38 C.F.R. § 4.71a, DC 
5292 (2002).  Under these criteria, a 20 percent rating 
is warranted for moderate limitation of motion.  Normal range 
of motion of the thoracolumbar spine is flexion to 90 
degrees, extension to 30 degrees, lateral flexion to 30 
degrees bilaterally, and rotation to 30 degrees bilaterally.  
See 38 C.F.R. § 4.71a, DCs 5235-5243, note 2 (see also Plate 
V).  

In August 2001, the veteran's lumbar spine was limited to 75 
degrees of flexion, 30 degrees of extension, 40 degrees of 
lateral flexion bilaterally, and 35 degrees of rotation 
bilaterally.  So he had full range of motion except for some 
mild limitation of flexion.  The results of the November 2004 
VA examination were similar or at least no worse.  In 
September 2005, flexion was to 90 degrees (albeit with pain), 
to 20 degrees of extension, and to 20 degrees of lateral 
flexion bilaterally.  So this time he exhibited 10 degrees 
loss of extension and lateral flexion bilaterally, which is 
more indicative of mild rather than moderate limitation.  So 
a higher 20 percent rating is not warranted under the old 
criteria for limitation of motion.

As of September 26, 2003, the revised general rating criteria 
for the spine may also be applied.  To receive a higher 20 
percent rating, forward flexion must be greater than 30 
degrees, but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine must not be 
greater than 120 degrees; or there must be muscle spasm or 
guarding severe enough to result to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

As mentioned, the veteran only has mild limitation of motion 
of the lumbar spine.  At the very worst, he has had forward 
flexion to 75 degrees - so insufficient for a 20 percent 
rating.  And the combined range of motion of his 
thoracolumbar spine, at the very worst, has been 195 degrees 
- so, again, insufficient for a 20 percent rating.  And 
although there was some tenderness of the midthoracic spine 
and sacroiliac joints, there was no indication of muscle 
spasm, guarding, or abnormal spinal contour.  And while 
there has been evidence of an abnormal gait, this has been 
attributed primarily to his left knee disability and pes 
planus, for which he already has separate ratings providing 
additional compensation.  

For these reasons, the claim for an initial rating higher 
than 10 percent for a lumbosacral strain must be denied 
because the preponderance of the evidence is unfavorable - 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  See 38 C.F.R. § 4.3; Alemany, 9 Vet. App. 
at 519.


Entitlement to a Compensable Initial Rating for Allergic 
Rhinitis

The veteran's allergic rhinitis has been evaluated under DC 
6522.  See 38 C.F.R. 
§ 4.97, DC 6522.  Allergic rhinitis with polyps warrants a 30 
percent rating.  Allergic rhinitis without polyps, but with 
greater than 50-percent obstruction of the nasal passage on 
both sides or complete obstruction on one side warrants a 10 
percent rating.

So to receive a compensable 10 percent rating, there must be 
evidence the veteran has either greater than 50 percent 
obstruction of both nasal passages or complete obstruction on 
one side.  The evidence indicates he has complained of 
recurrent nasal catarrh, postnasal drip and nasal obstruction 
(see report of the November 2004 VA examination).  In August 
2001, X-rays showed aeration of the frontal, maxillary, 
sphenoid, ethmoid sinuses.  No obstruction was noted.  The 
report of a November 2004 VA examination indicates there was 
no clinical evidence of an active disease in the nose, nasal 
sinus, pharynx and larynx.  His VAOPT records from March 2002 
to January 2005 indicate, although he carries a diagnosis of 
allergic rhinitis, he has not been treated for any nasal 
obstruction since separating from military service.  In sum, 
the evidence does not indicate a compensable rating is 
warranted for allergic rhinitis.

For these reasons and bases, the claim for a compensable 
initial rating for allergic rhinitis must be denied because 
the preponderance of the evidence is unfavorable - meaning 
there is no reasonable doubt to resolve in the veteran's 
favor.  
See 38 C.F.R. § 4.3; Alemany, 9 Vet. App. at 519.


Extraschedular Consideration

The veteran also is not shown to warrant consideration for 
extra-schedular ratings for the service-connected 
disabilities at issue under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  He has not been frequently hospitalized on 
account of them.  The disabilities also have not caused 
marked interference with his employment, 
i.e., beyond that contemplated by his assigned ratings, or 
otherwise rendered impractical the application of the regular 
schedular standards.  Admittedly, his overall functional 
impairment may hamper his performance in some respects, but 
certainly not to the level that would require extra-schedular 
consideration since those provisions are reserved for very 
special cases of impairment that simply are not shown here.  
Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

The claims for increased initial ratings for the bilateral 
knee disability, lumbosacral strain, and allergic rhinitis 
are denied.

A higher 30 percent rating, but no greater, is granted for 
the pes planus effective September 21, 2005, subject to the 
laws and regulations governing the payment of VA 
compensation.

The claim for an initial rating higher than 10 percent for 
the pes planus prior to September 21, 2005, is denied.


REMAND

The veteran had a history of chronic abdominal pain and 
diarrhea during military service, which was diagnosed as IBS 
(see report of his August 2001 VA examination).  The report 
of the November 2004 VA examination indicates he complained 
of diarrhea two times a week with abdominal cramps.  VAOPT 
records indicate a November 2004 barium enema revealed two 
polypoid lesions in the splenic and hepatic flexures, which 
were suspicious for polyps, and it was recommended he have a 
colonoscopy.  A March 2006 VAOPT record indicates he was 
scheduled for a colonoscopy in May 2006, but a copy of that 
report is not of record.

VA has a duty to assist a veteran in obtaining evidence 
necessary to substantiate his claim.  See 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(c).  With regard to records in the 
custody of a Federal department or agency, VA must make as 
many requests as are necessary to obtain the relevant 
records, until and unless it determines further requests 
would be futile.  38 C.F.R. § 3.159(c)(2).  Furthermore, VA 
is deemed to have constructive notice of the existence of any 
evidence, including treatment records, in the custody of a VA 
facility.  Bell v. Derwinski, 2 Vet. App. 611, 612 (1992).  
So a remand is required so the report of the May 2006 
colonoscopy can be obtained and considered.

Accordingly, the IBS claim is REMANDED for the following 
additional development and consideration:

1.  Obtain all relevant records of VA 
treatment or evaluation of the veteran for 
a gastrointestinal disorder that are not 
already on file.  This includes, but is 
not limited to, a copy of the report of 
the colonoscopy that was scheduled in May 
2006. 

2.  Review the claims file.  If any 
development is incomplete, take corrective 
action before readjudication.  
Stegall v. West, 11 Vet. App. 268 (1998). 

3.  Then readjudicate this claim in light 
of any additional evidence obtained.  If 
it is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental SSOC and 
give them time to respond before returning 
the case to the Board for further 
appellate consideration.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of 


Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


